DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
 
Claim Status
Claims 28-40 are pending. 
Claims 21, 23, and 27 were previously canceled and claims 1-20, 22, 24, and 25 are currently 
canceled.
Claims 28-31 are currently amended. 
Claims 32-40 are newly added.
Claims 28-40 have been examined.
Claims 28-40 are rejected.
Priority
	Priority to Chinese patent application 20190227205.6 filed on 03/25/2019 is acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 1-10, 12, and 14-26 under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US Patent Application Publication 2006/0024246 A1, Published 02/02/2006) is moot since the claims are canceled.
The rejection of claims 28-31 under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US Patent Application Publication 2006/0024246 A1, Published 02/02/2006) is withdrawn in view of the amendments to the claims.
The rejection of claims 11 and 13 under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US Patent Application Publication 2006/0024246 A1, Published 02/02/2006) as applied to claims 1-10, 12, 14-26, and new claims 28-31 above, and further in view of Lu et al. (US Patent Application Publication 2012/0289575 A1, Published 11/15/2012) is moot since the claims are canceled. 
This is a new ground of rejection necessitated by the amendment to the claims.
Claims 28-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US Patent Application Publication 2006/0024246 A1, Published 02/02/2006).
The claims are directed to a composition comprising a non-aqueous matrix comprising propylene glycol, fumed silica, polyvinylpyrrolidone, a peroxide source such as urea peroxide, and a cationic biocide such as cetylpyridinium chloride wherein the ratio of propylene glycol: fumed silica: polyvinylpyrrolidne (PVP) is 1:0.03-0.15:0.01-0.08. The claims are further directed to the matrix is in a paste. The claims are further directed to the composition comprising a foaming agent such as poloxamer. The claims are further directed to the composition comprises a sweetener.
Maitra et al. teach an oral care composition (title) comprising 45% propylene glycol, 3% fumed silica, 1% PVP and 18% urea peroxide (giving a ratio of 1:0.07: 0.02)(paragraph 0124). Adhesion agents can be present in the composition in an amount of 0.01-75% (paragraph 0080). PVP and fumed silica are examples of adhesion agent type compounds (paragraphs 0081 and 0090). The composition can include 
	Maitra et al. does not have a preferred embodiment comprising a cationic biocide. However, Maitra et al. does make such a composition obvious.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add cetylpyridinium chloride to the preferred composition of Maitra et al. and have a reasonable expectation of success. One would have been motivated to do so since Maitra et al. teach that addition is possible and would provide antimicrobial properties to the oral care composition.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add surfactants such as poloxamers and fatty acid polyoxytheylene ether chloride to the preferred composition of Maitra et al. and have a reasonable expectation of success. One would have been motivated to do so since Maitra et al. teach that addition is possible and would provide stability to the oral care composition.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a sweetener to the preferred composition of Maitra et al. and have a reasonable expectation of success. One would have been motivated to do so since Maitra et al. teach addition of such a compound is possible and would provide a different flavor profile to the user.
With regard to the limitation that the composition is “for removing an oral biofilm”, this is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
With regard to the limitation of “where the matrix keeps the peroxide source and the cationic biocide in the oral product stable” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to the limitations of instant claim 40, they are product-by-prcoess limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
	With regard to limitations of claims 21-26, these limitations are properties of the composition. Since, the instantly claimed composition and the prior art composition are structurally indistinguishable, it would be expected that the prior art composition to also to inherently possess the properties instantly claimed. 
	For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.





Response to Applicant’s Arguments
Applicant argues that a requirement of the teachings of Maitra et al. is that the composition comprise an acrylic film forming polymer. Applicant argues that it was known in the art that combining an anionic acrylic polymer with a compound such as an alkylpyridinium chloride, which are cationic, would be detrimental to the functionality of both. Therefore, Applicant argues that not withstanding the teaching of Maitra et al. that cetylpyridinium chloride can be added to the composition, one of ordinary skill in the art would avoid doing so since it would be detrimental to the functionality of both the cetylpyridinium chloride and the anionic acrylic film forming polymer. Applicant’s argument has been fully considered but found not to be persuasive. Maitra et al. claims a composition comprising “an acrylic film forming polymer” (prior art claim 1). “The compositions of the present invention comprise an acrylic film forming polymer. Such polymers comprise monomeric units selected from the group consisting of acrylic acid, methacrylic acid, acrylates, and combinations thereof, and are operable to form a film, preferably when cast on a substrate from a solution. In one embodiment, the compositions of the present invention comprise an acrylic copolymer of a first monomeric unit selected from the group consisting of acrylic acid, methacrylic acid and combinations thereof and a second monomeric unit selected from the group consisting of acrylates, acrylamides, acetates and combinations thereof. Preferred first monomeric units include methacrylic acid or .beta.-methacrylic acid.” (paragraph 0025). Maitra et al. is not limited to only anionic acrylic film forming polymers, even though the cited example uses an anionic film forming polymer. There is nothing in the disclosure of Maitra et al. that indicates only anionic film forming polymers be used. In fact, Maitra et al. does not disclose or discuss the charge on the acrylic film forming polymer. While not expressly disclosed in the Maitra et al. reference, one of ordinary skill in the art at the time of the filing of the instant invention would have been aware of cationic acrylic film forming polymers for use in oral care compositions. For example polyquaternium is one such polymer. Kim et al. (International Application Published Under the PCT WO 2016/153144 A1, 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALI SOROUSH/Primary Examiner, Art Unit 1617